Citation Nr: 1003060	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased initial evaluation for right knee 
with osteoarthritis, status post anterior cruciate ligament 
(ACL) repair, currently rated 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran reportedly served on active duty from November 
1978 to November 1981, from April 1982 to April 1984, and 
from June 1987 to September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2006, a statement of the 
case was issued in March 2007, and a substantive appeal was 
received in March 2007.  

The Veteran testified at a hearing before the RO in February 
2007.  The Veteran requested a Board hearing, however, he 
failed to show for a hearing scheduled in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran stated at the February 2007 RO hearing that his 
right knee disability has impacted his employment.  After 
advising the Veteran of the provisions of 38 C.F.R. 
§ 3.321(b)(1) and the requirements for establishing 
entitlement to an extra-schedular evaluation for right knee 
with osteoarthritis, status post ACL repair, the RO should 
consider whether the Veteran's case should be forwarded to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).

VA outpatient treatment records dated in December 2006 
reflect that the Veteran's right knee disability will 
continue to degenerate due to traumatic arthritis.  It was 
noted that the Veteran will probably need a knee replacement 
sometime in the future and that the knee will be re-evaluated 
every six months.  In view of this, and the time that has 
passed since the most recent VA examination in May 2007, the 
Board believes it reasonable to afford the Veteran an 
opportunity to report for another VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran of the provisions 
of 38 C.F.R. § 3.321(b)(1) and the 
requirements for establishing entitlement 
to an extra-schedular evaluation for 
right knee with osteoarthritis, status 
post ACL repair.  Specifically, the 
Veteran should be advised that he can 
submit or identify evidence in 
conjunction for his claim for increased 
rating for right knee with 
osteoarthritis, status post ACL repair, 
which tends to show marked interference 
with employment and/or frequent 
hospitalization due to this disability.  
He should further be advised that such 
evidence can include documentation 
demonstrating the amount of time he has 
lost from work specifically as a result 
of the right knee with osteoarthritis, 
status post ACL repair.

2.  The Veteran should be scheduled for a 
VA examination to ascertain the current 
severity of his right knee disability.  
The claims file must be made available to 
the examiner for review.  All examination 
findings should be clearly reported to 
allow for application of VA rating 
criteria for a right knee disability.  
The examiner should comment on the impact 
of the Veteran's right knee disability on 
his ability to work.  

3.  After undertaking any other 
development deemed necessary, 
readjudicate the matter on appeal.  If 
the claim remains denied, issue an 
appropriate supplemental statement of the 
case and afford the claimant and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


